NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________
                                   No. 09-2415
                                   __________

                            UNITED STATES OF AMERICA
                                        v.
                                     PHI XIN,
                                            Appellant
                                    __________

                        Submitted under Third Circuit LAR 34.1(a)
                                    October 27, 2011

       Before: SLOVITER, GREENAWAY, JR. and ALDISERT, Circuit Judges.
                           (Filed: October 28, 2011)
                                  __________

                             ORDER AMENDING OPINION
                                    __________

It appears that the lower court information on the caption of the opinion filed October 28,
2011 did not correctly identify the district court judge in the proceedings. It is noted that
the Honorable Gene E. K. Pratter presided over the proceeding below. Accordingly, it is
hereby ordered that the caption of the opinion is amended as follows:

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. No. 2-06-cr-00585-006)
                         District Judge: Hon. Gene E. K. Pratter


For the Court,


Marcia M. Waldron, Clerk
Date: November 2, 2011
CJG/cc: Robert J. Livermore, Esq.
        Nino V. Tinari, Esq.